Appeal by the defendant from a judgment of $360 in favor of the plaintiffs, as treble damages for cutting and removing timber from lands of the plaintiffs, entered upon the verdict of a jury after a trial in the Supreme Court, Tioga County. A fair question of fact was presented as to plaintiffs’ title to the disputed property, and there was substantial evidence to sustain the jury’s finding that plaintiffs owned such property. The evidence, however, was not sufficient to sustain a finding that defendant cut the timber involved without probable cause to believe that he had a right to do so. A judgment for treble damages was therefore improper. Plaintiffs stipulated that the jury’s finding as to the value of the timber cut and removed be reduced from $265 to $120. Judgment modified on the law and facts by reducing the verdict from $360 to $120, and as so modified affirmed, with costs. Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ., concur.